DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of method of making an anhydride in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that here would be a serious burden on the examiner.  This is not found persuasive because Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

The requirement is still deemed proper and is therefore made FINAL.

Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a polyimide, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2021. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear how four anhydride groups attaches to the structures SBI, SBF, BIN,  EA, TPE, TPM and TB. For instance SBI, SBF, BIN, EA and TB residues have four valences, while TPE and TPM- only two connections. In addition, according to Specification (see printed Publication 0050 at page 10),  the  specific multi-anhydride structures comprise anhydride groups attached to benzene ring (i.e. forming phthalic anhydride residues). However, it is not clear from claim 1 and 9 language. 
Clarification is required.

Allowable Subject Matter

Search for prior art does not reveal any reference covering a subject matter of independent claim 1 and dependent claims 

Independent claim 1 drawn to a method of making a multi-anhydride of the specific structure by dehydration of the corresponding multi-acids. Independent claim 9 drawn to the corresponding tetraanhydride.

The closest prior art found is represented by the following references:
1. Kriegel et al (US 20150064383).




    PNG
    media_image1.png
    342
    244
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    225
    media_image2.png
    Greyscale



2. Tan et al (US 10239254)
Tan discloses the following tetra-anhydride (see Table 1 at column 9):

    PNG
    media_image3.png
    641
    420
    media_image3.png
    Greyscale

3. Ishino et al (JP 2014-024004)
Ishino discloses the following tetra-anhydride (see 0135):



    PNG
    media_image4.png
    127
    115
    media_image4.png
    Greyscale

All tetra-anhydrides above do not teach the recited Ar4 radical.

Ishino teaches the following anhydride, which contains the claimed hydrocarbon radical EA:

    PNG
    media_image5.png
    85
    98
    media_image5.png
    Greyscale

However, Ishino does not teach tetra-anhydride based on EA radical. 
As a result, independent claims 1 and 9 and dependent claims 2-8 are allowed over prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765